Citation Nr: 1750575	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-26 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for obesity.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to obesity.

3.  Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.

4.  Entitlement to an initial rating in excess of 10 percent for hypertension.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Esq.

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1971 to November 1980, with subsequent National Guard service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2014, the Veteran testified at a hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

These matters, including the issue of entitlement to non-service-connected pension benefits, were previously before the Board in January 2015 when they were remanded for additional development.  In a June 2016 decision, the RO granted non-service-connected pension benefits.  As the Veteran's appeal regarding entitlement to non-service-connected pension benefits has been satisfied in full, this issue is rendered moot and will not be discussed.

The issues of entitlement to service connection for diabetes mellitus and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Obesity is not a disease or injury for VA compensation purposes.

2.  The Veteran does not have a current respiratory disorder.

3.  Throughout the appeal period, the Veteran's hypertension has not been manifested by diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for service connection for obesity are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2017); VAOPGCPREC 1-2017 (Jan. 6, 2017).

2.  The criteria for service connection for a respiratory disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for a rating in excess of 10 percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Obesity

The Veteran asserts that his obesity is a preexisting condition aggravated by service.  See June 2016 Representative's Brief.  Further, he asserts that he was treated for obesity during service and was denied re-enlistment due to obesity.  Board Hearing Transcript (Tr.) at 10.  

The Board notes that VA's Office of General Counsel recently held that obesity is not considered a disease or injury under VA's laws and regulations and may not be service connected on a direct basis.  See VAOPGCPREC 1-2017.  The Board is bound by the General Counsel's opinion as Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c).  While the opinion also noted that obesity may be an "intermediate step" between a service-connected disability and a current disability that may be service connected on a secondary basis under 38 C.F.R. 
§ 3.310(a), neither the Veteran, his attorney, nor the record raises this theory of entitlement.  Consequently, the Board concludes the Veteran's claim of service connection for obesity must be denied.  

Respiratory Disease

The Veteran asserts his breathing disorder is the result of asbestos exposure while serving in Germany from 1972-1979.  He indicates that he was in many old buildings as well as in underground storage areas and believes asbestos was present.  See Board Hearing Tr. at 14.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A March 1971 service treatment record (STR) shows that the Veteran reported never having asthma, shortness of breath, pain or pressure in chest, or chronic cough.  It was noted that lung and chest evaluation was normal.  In September 1971, October 1971, and April 1978 he was diagnosed with upper respiratory infections.  However, August 1976 and May 1979 chest x-rays show no significant abnormalities.  Further, May 1980 and October 1980 STRs shows that lung and chest evaluations were normal.  An August 1981 treatment during Army National Guard service also indicates that lung and chest evaluation was normal.  

A July 2009 VA treatment record shows that the Veteran's lungs were within normal limits.  July 2009 chest x-rays show no pleural plaques and the lungs were free of active disease.  Further, January 2010, March 2010, August 2010, April 2012, August 2012, September 2012, November 2012, and December 2012 VA treatment records show that his lungs were within normal limits.  A January 2013 VA treatment record shows that he had slight wheezing and rhonchi with no rales.  He was diagnosed with influenza.  A February 2013 VA treatment record shows that his lungs were clear with normal breath sounds.  Further, April 2013, July 2013, November 2013, May 2014, July 2014, December 2014, February 2015, May 2015, August 2015, and March 2016 VA treatment records show that his lungs were normal.  

A May 2016 VA examiner indicated that after reviewing the Veteran's service treatment records and available medical records, there was no competent evidence of a current disability related to asbestosis or any other respiratory condition.  The examiner explained that although the Veteran had a few episodes of acute upper respiratory infections, or colds, while in service, these were acute and self-limited conditions that would not cause a chronic respiratory condition.  Further, the examiner stated that although the Veteran reported he believed he may have been exposed to asbestos while in service and asbestos exposure has been conceded, there is no medical evidence to support a finding of asbestos exposure or asbestos-related lung disease.  He indicated that asbestosis is a lung disease that causes pulmonary interstitial fibrosis.  In addition, asbestosis typically causes pleural plaques on the lungs.  The examiner emphasized that the Veteran's chest x-rays did not show any pleural plaques or any other lung abnormalities.  Moreover, the examiner indicated that asbestosis may also cause a reduced DLCO on pulmonary function tests but the Veteran's pulmonary function tests and DLCO were normal.  Further, the examiner noted that asbestosis also may cause abnormal lung sounds on exam, but the Veteran's lung sounds were normal.  Therefore, the examiner concluded that there was no competent evidence of a current disability related to asbestosis or any other respiratory condition and that the Veteran's chest x-rays, pulmonary function tests and lung exam are all normal.  A May 2016 pulmonary function test shows a normal spirometry without bronchodilator response.  

The Veteran has not submitted any competent evidence to contradict the findings set forth in the May 2016 VA examination report.  In this regard, the Board acknowledges the Veteran's assertions and recognizes that he is competent to describe the symptoms he experiences.  However, he is not competent to diagnose an underlying respiratory disorder, as he does not have the medical training necessary to do so.

Regarding the Veteran's assertion that he experiences shortness of breath, the Board emphasizes that a symptom such as shortness of breath, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Thus, even with conceding in-service exposure to asbestos, where, as here, medical evidence does not establish that the Veteran has a diagnosis of a current respiratory disorder at any point during or just prior to the appeal period, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, the claim for service connection for a respiratory disorder must be denied.

Hypertension

The Veteran asserts that his hypertension has worsened since 2011.  See Board Hearing Tr. at 8.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The Veteran is currently in receipt of a 10 percent rating for hypertension under Diagnostic Code 7101.  

Diagnostic Code 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Note (1) to Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Note (2) provides that hypertension that is due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, is to be rated as part of the condition causing it rather than by a separate rating.  Note (3) to Diagnostic code 7101 provides that hypertension is to be rated separately from hypertensive heart disease and other types of heart disorders.  38 C.F.R. § 4.104.

VA treatment records dated during the appeal period show blood pressure readings of 157/90 on July 10, 2009 and 145/84 on July 15, 2009.  Further, he had blood pressure readings of 162/84 on January 8, 2010; 160/89 on March 3, 2010; 167/92 on August 26, 2010; 148/74 on October 15, 2010; and 164/95 on January 4, 2011.  During the appeal period he also had blood pressure readings of 140/90, 157/82, 155/77, 129/86, 146/75, 126/65, 141/68, 132/79, 155/78, 143/78, 119/72, 133/79, 132/72, 131/66, 135/80, 142/82, 152/86, 168/100, 121/71, 148/74, 129/68, 144/72, 144/86, 128/68, 138/68, 130/80, 142/69, 151/66, 133/75, 163/75, 163/79, 168/77, 149/63, 158/67, 148/70, 151/82, 152/85, 172/78, and 147/68.  See August 30, 2011; April 12, 2012; September 21, 2012; January 9, 2013; February 11, 2013; February 21, 2013; April 22, 2013; May 15, 2013; July 31, 2013; September 16, 2013; September 24, 2013; November 6, 2013; November 25, 2013; January 15, 2014; February 12, 2014; March 25, 2014; May 13, 2014; July 16, 2014; August 15, 2014; December 9, 2014; February 25, 2015; April 8, 2015; May 7, 2015; June 8, 2015; August 31, 2015; December 1, 2015; January 21, 2016; February 1, 2016; March 2, 2016; March 24, 2016; March 25, 2016 and April 5, 2016 VA treatment records.

The May 2016 VA examiner noted that the Veteran took four medications for his hypertension.  His current blood pressure readings were 206/91, 210/84, and 206/84.  The average blood pressure reading was 207/86.  However, the examiner noted the April 2016 VA treatment record showing a blood pressure reading of 147/68 and the Veteran reported that this number was his "typical blood pressure."  Further, the Veteran reported increased anxiety the morning of the examination secondary to traveling and being late for the appointment.  He stated that sometimes his blood pressure goes up when he is anxious but that it always goes back down.  The examiner opined that his hypertension does not impact his ability to work.

A May 2016 VA treatment record indicates that the Veteran was actively enrolled in the care coordination/home telehealth program and was monitored with an in-home messaging device.  Review of the data sent from home shows blood pressure readings of 155/73, 152/65, 154/79, 150/68, 149/68, 142/72, 132/64, 155/69, and 183/88 on April 20, 2016; April 21, 2016; May 3, 2016; May 8, 2016; May 9, 2016; May 11, 2016; May 12, 2016; May 16, 2016; and May 18, 2016, respectively.  The average blood pressure reading was 152/72.  

The Board finds that throughout the appeal period, the Veteran required continuous medication for hypertension.  While the evidence shows that at the May 2016 VA examination he had a systolic pressure in excess of 200 on three readings, they were obtained when the Veteran reported increased anxiety and were the only readings during the appeal period demonstrating systolic pressure at 200 or more.  The many other blood pressure readings during the appeal period shows systolic pressures far less than 200, and the Veteran himself reports such readings are typical.  Thus, the Board finds that the Veteran's systolic pressure was not "predominantly" 200 or more throughout the appeal period.  Further, all of his diastolic pressure readings during the appeal period are less than 110.  As such, a rating over 10 percent is not warranted.  See 38 C.F.R. § 4.104, Diagnostic Code 7101; see 38 U.S.C.A. § 5107(b).

With regard to all issues adjudicated herein, to the extent that the Veteran's representative generally asserts that he preserves for appeal "all legal errors, errors in fact-finding, failure to follow Manual M21-1 . . . failure to discharge the duty to assist, and other due process errors," such vague assertions do not amount to a specific procedural argument in this case and thus need not be addressed.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board or the Veterans Court to search the record and address procedural arguments when the claimant fails to raise them before the Board).

Finally, to the extent the Veteran's attorney notes that the qualification of the May 2016 VA examine as a "competent medical provider . . . is unknown," the Board emphasizes that VA operates under the benefit of a presumption "that it has properly chosen a person who is qualified to provide a medical opinion in a particular case" and that the VA examination process includes providing a competent and ethical examiner.  Parks v. Shinseki, 716 F.3d 581, 583 (Fed. Cir. 2013). That said, even though the law presumes the VA has selected a qualified person, the presumption is rebuttable.  Bastien v. Shinseki, 599. F.3d 1301, 1307 (Fed. Cir. 2010).  A Veteran challenging the qualification of a VA-selected examiner must set forth specific reasons why the expert is not qualified to give a competent opinion.  Id.  In the absence of clear evidence to the contrary, VA medical examiners are presumed competent.  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  As neither the Veteran nor his attorney submitted any evidence that the May 2016 VA examiner was incompetent, the Board finds that the May 2016 examiner was both competent and impartial.


ORDER

Entitlement to service connection for obesity is denied.

Entitlement to service connection for a respiratory disorder is denied.

A rating in excess of 10 percent for hypertension is denied.


REMAND

A May 2016 VA examiner opined that there is no competent evidence of a medical nexus between the Veteran's military service and his current diabetes mellitus.  The examiner stated that there is nothing in his STRs to suggest the symptoms of diabetes mellitus.  The examiner's opinion is inadequate, as it is based solely on the absence of documented symptoms during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that a VA examination was inadequate because the examiner relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).  The examiner's opinion on secondary service connection based on aggravation is also inadequate.  Accordingly, on remand, an addendum opinion is needed.

Additionally, the Veteran's entitlement to a TDIU is inextricably intertwined with the issue of entitlement to service connection for diabetes mellitus remanded herein.  Accordingly, action on the issue of entitlement to a TDIU is deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Outstanding treatment records should also be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records.

2.  Then obtain an addendum opinion to determine the etiology of the Veteran's diabetes mellitus.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  

The examiner shall address the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus had its onset in service or is otherwise related to active service.  In addressing this question, the examiner must not rely on the absence of evidence in the Veteran's STRs to provide a negative opinion.

(b) Whether it is at least as likely as not that diabetes mellitus is either (i) caused by or (ii) aggravated (permanently worsened) by a service-connected disability, including hypertension.  The examiner should note that the questions of "causation" and "aggravation" are separate questions, and must be addressed with separate opinions. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  Then, after taking any additional development deemed warranted, readjudicate the claims of entitlement to service connection for diabetes mellitus and entitlement to a TDIU, and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


